Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I claims 1-15 in the reply filed on 2/1/21 is acknowledged.  The traversal is on the ground(s) that 

(A) For the combination/subcombination condition (1) “the combination as claimed does not require the particulars of the subcombination as claimed for patentability” is not met here. The electric vehicle requires a coolant circulating pump and a tank, as in the claim 16

(B) The Election requirement asserts that the apparatus as claimed can be used to practice Page 9 of 11 
Appl. No. 16/416,623Reply to Office Action dated September 01, 2020Attorney Docket No.: US76981another and materially different process, such as using a single oil as a coolant. Claim 20 is canceled. By such cancellation, there is now no limit on the type of coolant, the heat-dissipating device of invention II can be used only to practice the process of the method of invention III. It is therefore submitted that requiring the restriction of the inventions II and III is a requirement in error. Withdrawal of such restriction is respectfully requested. 

 This is not found persuasive because 

(A) The coolant circulating pump and the tank are not required in the vehicle of claim 1 therefore the combination as claimed does not require the particulars of the subcombination. Although in claim 1, recites; the one or more heat dissipation pipes are configured to contain coolant, the heat dissipation member and the one or more heat dissipation pipes are configured to take away heat stored therein via the coolant circulating in the one or more heat dissipation pipes by the external heat-dissipating device when the electric vehicle stops being driven, the tank and pump are not required to be present in the vehicle for this process to occur. 

(B) the heat-dissipating device of invention II can be used to practice a materially different process of the method of invention III (claim 19) such as injecting a coolant in the pipes when the electric car is being driven. 

The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  In lines 14-15 claim 1 states “are configured to be took away heat stored therein” for examination purposes the Examiner interprets the claim language to read “are configured to have the heat stored therein taken away”.  Appropriate correction is required.
11 is objected to because of the following informalities:  In line 4 claim 11 states “the preset temperature” for examination purposes the Examiner interprets the claim language to read “a preset temperature”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7, 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qunzhi et al. CN 102664292 in view of Dyer et al. (US 2013/0029193) 

With respect to claim 1, Qunzhi et al. discloses an electric vehicle [0021; 0032; 0035; 0038]  comprising: a battery pack  [Figure 1]; and a heat dissipation device 2/9/8/10 configured to dissipate heat generated by the battery pack [Figure 1; Figure 2; 0029-0031], the heat dissipation device 2/9/8/10 comprising: 
a heat dissipation member 2/8 comprising phase change material 9 [0029-0030], the heat dissipation member 2/8 being in direct contact with the battery pack to form a heat transfer path [0032]; and

wherein the heat dissipation member 2/8 is configured to transfer the heat generated by the battery pack 1 to the one or more heat dissipation pipes 10; [0033; 0029]
wherein the heat dissipation member 2/8 and the one or more heat dissipation pipes 10 store the heat generated by the battery pack 1 when the electric vehicle is being driven and disengaged from an external heat-dissipating device 4; [0008; 0010; 0030; 0032; 0039]

wherein the one or more heat dissipation pipes 10 are configured to contain coolant 3 [0030], the heat dissipation member 2/8 and the one or more heat dissipation pipes 10 are configured to have the heat stored therein taken away via the coolant 3 circulating in the one or more heat dissipation pipes 10 by the external heat-dissipating device 4 when the heat dissipation device engages with the external heat-dissipating device 4;  [0030-0036]

wherein a first end of the one or more heat dissipation pipes 10 extends from the heat dissipation member 2/8 to a pump 5 and forms a coolant inlet [Figure 3; Figure 1; 0029-0036], and a second end of the one or more heat dissipation pipes 10 extends from the heat dissipation member 2/8 to heat exchanger 4 and forms a coolant outlet [Figure 1; Figure 3; 0029-0036]; wherein the coolant inlet is configured to provide an entrance for the coolant to enter into Page 2 of 11Appl. No. 16/416,623 Reply to Office Action dated September 01, 2020 Attorney Docket No.: US76981 the one or more heat dissipation pipes 10, and the coolant outlet is configured to provide an exit for the coolant to flow out from the one or more 

Qunzhi et al. does not specifically disclose the electric vehicle engaging with the external heat-dissipating device when the electric vehicle stops being driven or wherein a first end of the one or more heat dissipation pipes  extends from the heat dissipation member to the body of the electric vehicle and forms a coolant inlet in the body of the electric vehicle, and a second end of the one or more heat dissipation pipes extends from the heat dissipation member to the body of the electric vehicle and forms a coolant outlet in the body of the electric vehicle 


Dryer et al. discloses an electric vehicle comprising: a battery pack 30 [0015-0017; Figure 3; Figure 1a]; and a heat dissipation device 26/112/36/34/114/27 configured to dissipate heat generated by the battery pack [0015-0021; Figure 2; Figure 3], the heat dissipation device 26/112/36/34/114/27 comprising: a heat dissipation member 26/112/36/34/114/27 being in direct contact with the battery pack to form a heat transfer path [0015-0025; Figure 1b; Figure 3]; and one or more channels 34/conduits 26/94 & 27/96/coolant delivery/return 112 & 114 (heat dissipation pipes) embedded in the heat 

wherein a first end 26/112 of the one or more heat dissipation pipes 26/112/34/114/27 extends from the heat dissipation member 26/112/36/34/114/27 to a body of the electric vehicle and forms a coolant inlet in the body of the electric vehicle [0033-0034; Figure 3; Figure 4; Figure 1b], and a second end 27/114 of the one or more heat dissipation pipes 26/112/34/114/27 extends from the heat dissipation member 26/112/36/34/114/27 to the body of the electric vehicle and forms a coolant outlet in the body of the electric vehicle [0033-0034; Figure 3; Figure 4; Figure 1b]; wherein the coolant inlet is configured to provide an entrance for the coolant to enter into Page 2 of 11Appl. No. 16/416,623 Reply to Office Action dated September 01, 2020 Attorney Docket No.: US76981 the one or more heat dissipation pipes 26/112/34/114/27, and the coolant outlet is configured to provide an exit for the coolant to flow out from the one or more heat dissipation pipes 26/112/34/114/27.  [Figure 1b; 0029-0033-0036; Figure 3; Figure 4]




With respect to claim 5, Qunzhi et al. does not disclose wherein the electric vehicle defines a receiving hole, the receiving hole is configured to accommodate the coolant outlet and a charge interface of the electric vehicle.  

Dryer et al. discloses the electric vehicle 20 defining a receptacle 50 (receiving hole), the receiving hole 50 is configured to accommodate the coolant outlet 27/96 and a charge interface 92 of the electric vehicle 20.  [0022-0029; Figure 1b; Figure 3; Figure 4]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the vehicle of Qunzhi et al. to include a receiving hole configured to accommodate the coolant outlet and a charge interface of the electric vehicle, as disclosed in Dryer et al., in order to allow for minimal 

With respect to claim 7, Qunzhi et al. does not disclose wherein the number of the one or more heat dissipation pipes is at least two, the at least two heat dissipation pipes are gathered to form the coolant inlet and the coolant outlet, and the at least twoPage 3 of 11Appl. No. 16/416,623 Reply to Office Action dated September 01, 2020 Attorney Docket No.: US76981heat dissipation pipes share the coolant inlet and the coolant outlet.  

Dryer et al. discloses wherein the number of the one or more channels 34/conduits 26/94 & 27/96/coolant delivery/return 112 & 114 (heat dissipation pipes) is at least two, the at least two heat dissipation pipes 34/116 are gathered to form the coolant inlet and the coolant outlet, and the at least twoPage 3 of 11Appl. No. 16/416,623 Reply to Office Action dated September 01, 2020 Attorney Docket No.: US76981heat dissipation pipes 34/116 share the coolant inlet and the coolant outlet.  [Figure 4; Figure 3]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heat dissipation pipes of Qunzhi et al. to include at least two heat dissipation pipes are gathered to form the coolant inlet and the coolant outlet, wherein the at least twoPage 3 of 11Appl. No. 16/416,623 Reply to Office Action dated September 01, 2020 Attorney Docket No.: US76981heat dissipation pipes share the coolant inlet and the coolant outlet, as disclosed in Dryer et al., in order to allow for minimal onboard weight to allow for increased range of the vehicle and to help 

With respect to claim 10, Qunzhi et al. discloses wherein: the battery pack comprises a plurality of battery units 1, the phase change material 9 of the heat dissipation member 2/8 is arranged between the battery units 1, the phase change material 9 of the heat dissipation member 2/8  changes phases at a preset temperature or between a preset temperature range thereby collecting the heat generated by the battery pack and infilling gaps between the battery units 1 when the heat dissipation member is heated above the preset temperature.  [Claim 2; 0031-0032]

With respect to claim 14, Qunzhi et al. discloses wherein: the heat dissipation pipe 10 is distributed in the heat dissipation member 2/8 in a maze network design.  [Figure 3]


Claims 2 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qunzhi et al. CN 102664292 in view of Dyer et al. (US 2013/0029193) as applied to claim 1 above in further view of Morse et al. (US 2016/0248134).

With respect to claim 2, Qunzhi et al. does not disclose one or more sealing members, wherein the one or more sealing members are arranged on the coolant inlet, or arranged on the coolant outlet, or arranged on the coolant inlet and the coolant outlet, 

Morse et al. discloses a battery pack 100 with a coolant delivery system comprising a coolant inlet and outlet [0031-0040; Figures 1-5B] and one or more sealing members 110 wherein the one or more sealing members 110 are arranged on the coolant inlet [0031] the manner of sealing employed by the one or more sealing members comprises a metal ring seal (ferrule seal). [0031; 0043]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heat dissipation device of Qunzhi et al. to include one or more ferrule sealing members, arranged on the coolant inlet, as disclosed in Morse et al., in order to allow for reduced deformation under pressure while reducing coolant leaks. [0043]


With respect to claim 13, Qunzhi et al. does not disclose one or more protection sleeves, wherein: the one or more protection sleeves are arranged at the coolant inlet and the coolant outlet.

Morse et al. discloses a battery pack 100 with a coolant delivery system comprising a coolant inlet and outlet [0031-0040; Figures 1-5B] and one or more sealing members 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heat dissipation device of Qunzhi et al. to include one or more protection sleeves, arranged on the coolant inlet and outlet, as disclosed in Morse et al., in order to allow for reduced deformation under pressure while reducing coolant leaks. [0043]

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qunzhi et al. CN 102664292 in view of Dyer et al. (US 2013/0029193) as applied to claim 1 above in further view of Yoon et al. (US 2011/0293974).

With respect to claim 3, Qunzhi et al. does not disclose further comprising one or more one-way valves, wherein: the one-way valves are arranged in the coolant inlet and the coolant outlet, the one-way values are configured to prevent a backflow of the coolant.  

Dryer et al. discloses one of more valves 118/120 arranged in the coolant inlet and a check valve 122 (one-way valve) at the coolant outlet [Figure 4; 0035] but does not specify one-way valves at the coolant inlet. 

 et al., in order to prevent coolant from entering into the outlet channels 34. [0035]

Qunzhi et al. does not disclose one-way valves at the coolant inlet

Yoon et al. discloses a cooling unit for a battery pack including a coolant inlet 220 and outlet 230 wherein one or more check valves 250 (one-way valves), wherein: the one-way valves 250 are arranged in the coolant inlet 220 and the coolant outlet 230, the one-way values 250 are configured to prevent a backflow of the coolant [0008; 0030; 0069; Figures 6A-6B]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heat dissipation device of Qunzhi et al. to include a one-way valve arranged on the coolant inlet and outlet, as disclosed in Yoon et al., in order to prevent coolant from spilling. [0069]


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qunzhi et al. CN 102664292 in view of Dyer et al. (US 2013/0029193) as applied to claim 1 above in further view of Okada et al. (US 2009/0142653).

With respect to claim 4, Qunzhi et al. does not disclose wherein a horizontal position of the coolant inlet is lower than a horizontal position of the coolant outlet.  

Okada et al. discloses a cooling pipe 106 for a battery including a coolant inlet and coolant outlet 106 wherein the horizontal position of the coolant inlet is lower than a horizontal position of the coolant outlet. [Figure 25; Figure 26; 0085-0088; 0098-0099]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heat dissipation pipe of Qunzhi et al. so that a horizontal position of the coolant inlet is lower than a horizontal position of the coolant outlet, as disclosed in Okada et al., in order to allow for the batteries to be efficiently cooled. [0099]


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qunzhi et al. CN 102664292 in view of Dyer et al. (US 2013/0029193) as applied to claim 1 above in further view of Epstein et al. WO2016054068 (see US 2017/0297431)

With respect to claim 6, Qunzhi et al. discloses a procedure control switch 6/7, wherein: the procedure control switch 6/7 is arranged at a position of the coolant inlet [Abstract; 0018; 0030-0037], the procedure control switch 6/7 is configured to detect a temperature of the battery, and control a flow rate of the coolant entering into the one or more heat dissipation pipes via the coolant inlet according to the detected temperature of the battery.  [Abstract; 0018; 0030-0037; Figure 1; Figure 4]


Qunzhi et al. does not disclose the procedure control switch configured to detect a temperature of the coolant flowing into the one or more heat dissipation pipes and control a flow rate of the coolant according to the detected temperature of the coolant. 

Epstein et al. discloses a coolant loop for an electric vehicle comprising a procedural control to detect a temperature of the coolant inlet and to control a flow rate of the coolant according to the detected temperature of the coolant.  [0012-0022; 0038; Figures 1-3]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the procedure control switch of Qunzhi et al. to detect a temperature of the coolant flowing into the one or more heat dissipation pipes and control a flow rate of the coolant according to the detected temperature of the coolant, as disclosed in Epstein et al., in order to reduce vehicle cost and improve charging. [0012-0014]

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qunzhi et al. CN 102664292 in view of Dyer et al. (US 2013/0029193) as applied to claim 7 above in further view of DeKeuster (US 2013/0192807).

With respect to claim 8, Qunzhi et al. does not disclose wherein: the at least two heat dissipation pipes are distributed in the heat dissipation member in a straight tubular shape.  

DeKeuster discloses an electric vehicle 10 [0021; Figure 2] comprising: a battery pack 12; and a heat dissipation device 30 configured to dissipate heat generated by the battery pack 12 [0027; Figure 3], the heat dissipation device 30 comprising: a heat dissipation member 35, the heat dissipation member 35 being in direct contact with the battery pack 12 to form a heat transfer path [0022; 0028]; and one or more coolant tubes/headers 70/44 (heat dissipation pipes) [0034; Figure 6] embedded in the heat dissipation member 35; wherein the heat dissipation member 35 is configured to transfer the heat generated by the battery pack to the one or more heat dissipation pipes 70/44; [0008; 0022] wherein the one or more heat dissipation pipes are configured to contain coolant [0022-0036], wherein a first end of the one or more heat dissipation pipes 44 extends from the heat dissipation member 35 to a body of the electric vehicle [0031; Figure 7; Figure 1; Figure 2] and forms a coolant inlet in the body of the electric vehicle [0031; Figure 7], and a second end of the one or more heat dissipation pipes 44 extends from the heat dissipation member 35 to the body of the electric vehicle and forms a coolant outlet in the body of the electric vehicle [0031; Figure 7]; wherein the coolant inlet 44 is configured to provide an entrance for the coolant to enter into Page 2 of 11Appl. No. 16/416,623 Reply to Office Action dated September 01, 2020 Attorney Docket No.: US76981 the one or more heat dissipation pipes 70/44, and the coolant outlet  44 is configured to provide an exit for the coolant to flow out from the one or more heat dissipation pipes 70/44 [0031] wherein: the number of the one or more heat dissipation pipes 70/44 is at 


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heat dissipation pipes of Qunzhi et al. to be distributed in the heat dissipation member in a straight tubular shape, as disclosed in DeKeuster, in order to allow for a cooling system that may be easily configurable to fit a variety of battery module designs while not increasing the weight of the battery module and increasing the size of the cooling surface. [0022; 0035]


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qunzhi et al. CN 102664292 in view of Dyer et al. (US 2013/0029193) as applied to claim 7 above in further view of Roh et al. (US 2016/0087319).

With respect to claim 9, Qunzhi et al. does not disclose wherein: the heat dissipation member comprises a first heat dissipation member and a second heat dissipation member, the first heat dissipation member is adhered to a top of the battery pack, and the second heat dissipation member is adhered to a bottom of the battery pack, at least 

Roh et al. discloses a battery pack 600 with a first heat dissipation member 610 and a second heat dissipation member 612, the first heat dissipation member 610 is adhered to a top of the battery pack 600, and the second heat dissipation member 612 is adhered to a bottom of the battery pack 600, one of at least two refrigerant channels (heat dissipation pipes) is embedded in the first heat dissipation member 610 and the other refrigerant channel (heat dissipation pipe) of the at least two refrigerant channels (heat dissipation pipes) are embedded in the second heat dissipation member 612.  [0064; Figure 7; Figure 8]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heat dissipation member of Qunzhi et al. to include a first and second heat dissipation member, as disclosed in Roh et al., in order to allow for improved safety and cooling efficiency of the battery pack. [0030-0036; 0068]

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qunzhi et al. CN 102664292 in view of Dyer et al. (US 2013/0029193) as applied to claim 1 above in further view of Boetcher et al. (US 2016/0006088).

With respect to claim 11, Qunzhi et al.  Discloses wherein: the heat dissipation member further comprises graphite and the phase change material, the heat dissipation member is adhered to the battery pack. [0018-0019; 0035-0036]

Qunzhi et al. does not specifically disclose the expandable graphite comprises pores, the phase change material is fused within the expandable graphite by heating above the preset temperature and is absorbed by the expandable graphite, preventing the phase change material dropping from the battery pack.

Boetcher et al. discloses a thermal management system for an energy storage system in an electric vehicle [Abstract] comprising a heat dissipation member 3 comprising a graphite matrix (expandable graphite comprising pores) [0019] encapsulating/impregnated with a phase-change material when in a liquid phase (when heated above a preset temperature) [0019] preventing the phase change material dropping from the energy storage system. [0024;0031; 0043]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heat dissipation member of Qunzhi et al. to include expandable graphite comprises pores, the phase change material is fused within the expandable graphite by heating above the preset temperature and is absorbed by the expandable graphite, preventing the phase change material dropping from the battery pack, as disclosed in Boetcher et al.,  In order to allow for more efficient cooling [0027-0029]

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qunzhi et al. CN 102664292 in view of Dyer et al. (US 2013/0029193) as applied to claim 1 above in further view of DUDZIAK et al. (DE102012217367).

With respect to claim 12, Qunzhi et al.  discloses an aluminum hollow cold plate shell 2, wherein: the aluminum hollow cold plate shell 2 wraps around the heat dissipation member and the battery pack, the aluminum hollow cold plate shell 2Page 4 of 11Appl. No. 16/416,623 Reply to Office Action dated September 01, 2020 Attorney Docket No.: US76981 is configured to prevent the heat dissipation member from separating from the battery pack when the heat dissipation member is heated.  [Claim 1; 0029-0034]

Qunzhi et al. does not specifically disclose a metal foil. 

Dudziak et al. discloses a battery module with a cooling system wherein a metal foil 17 wraps around the cooling system and battery pack, the metal foil 17 is configured to prevent the cooling system from separating from the battery pack. [16-28]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Qunzhi et al. to include a metal foil, as disclosed in Dudziak et al.,  In order to allow for more efficient heat transfer and cooling integration while simplifying manufacturing. [0020-0030]

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qunzhi et al. CN 102664292 in view of Dyer et al. (US 2013/0029193) as applied to claim 1 above in further view of Fuhr et al. (US 2012/0148889).

With respect to claim 15, Qunzhi et al. does not disclose wherein: the battery pack is arranged at a front of the electric vehicle or at a rear of the electric vehicle.

Fuhr et al. discloses a battery pack arranged at the rear of the electric vehicle [0035-0036; Figure 1; Figure 2]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Qunzhi et al. to be arranged at the back of an electric vehicle, as disclosed in Fuhr et al., In order to allow for more efficient cooling and desired weight balance of the vehicle. [0035]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Obasih et al. (US 2012/0263988)
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRAN Akhtar/Examiner, Art Unit 1723